EXHIBIT 10.7


Amendment No. 2 to Jeffrey D. Pribor’s Employment Agreement


This Amendment No. 2 (the “Amendment”), dated as of April 2, 2020 (the
“Effective Date”), is between International Seaways, Inc. (the “Company”) and
Jeffrey D. Pribor (the “Executive”).
WHEREAS, the Company and the Executive previously entered into an employment
agreement, dated November 9, 2016, as amended as of April 5, 2019 (the
“Employment Agreement”).
WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
accordance with Section 13(c) thereof.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, conditioned and effective upon the
occurrence of the Closing and the Assignment, the parties agree as follows:
1.
Section 3(a) is hereby amended by replacing “$500,000” with “$510,000”.

2.
Except as provided herein, the terms and conditions of the Employment Agreement
shall remain in full force and effect and shall be binding on the Company.

3.
This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

 [Signature Page Follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment to the Employment
Agreement as of the date first written above.
Jeffrey D. Pribor




/s/ Jeffrey D. Pribor              



International Seaways, Inc.




/s/ Lois K. Zabrocky             

Name:  Lois K. Zabrocky
Title:  President and Chief Executive Officer



